Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.	
3.	This communication is in response to Applicant’s amendment filed on 06 May 2021. Claim 9 has been cancelled. Claims 1 and 19 have been amended. Claims 1-8 and 10-20 remain pending. 

Response to Arguments
4.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 06 May 2021, with respect to the prior art not expressly disclosing further comprising executing said modular product with exponentiation of the predetermined constant (K) by application of a third white box implementation (WBs1) stored on the data-storage unit of the equipment have been fully considered and are persuasive in view of applicant's arguments, see for example pages 7-8. Therefore, the 35 U.S.C. 103 rejection in view of Muir et al. and Michiels et al. has been withdrawn.

Allowable Subject Matter
5.	Claims 1-8 and 10-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for process for digital signing of a generation of a digital signature of the document from the determined first internal state (s1) and of the second internal state (s2) and further comprising executing said modular product with exponentiation of the predetermined constant (K) by application of a third white box implementation (WBs1) stored on the data-storage unit of the equipment”. 
The closest prior art, Muir et al. (Pub No. 2013/0024699) discloses a digital signature generation (DSG) process which provides resistance against white box attackers is disclosed. This is done by applying specially selected data transformations to the inputs, outputs and internal parameters of the algorithm. In particular, the signatory's private key does not appear in the clear in our protected implementation. Our new white box implementation produces signatures that are compatible with signatures created by conventional implementations; thus our solution facilitates interoperability and can be used as a drop-in replacement for conventional implementations. In particular, we describe transformations to the key (d) and the generator domain parameter (usually denoted G or g) of the digital signature generation processes, such that embodiments of the invention can produce signed messages which appear to a verifier as if the key (d) was used, without actually ever using the key (d). This makes it impossible for an adversary to ever observe the key (d), as it is not actually used. Further embodiments include additional protections to make it even harder for an adversary to deduce the key (d) by observing the process which generates the digital signature.
1) and of the second internal state (s2) and further comprising executing said modular product with exponentiation of the predetermined constant (K) by application of a third white box implementation (WBs1) stored on the data-storage unit of the equipment.
The closest prior art, Michiels et al. (Pub No. 2015/0270950) discloses a method of performing a keyed cryptographic operation mapping an input message to an output message, wherein the input message comprises m input data and the output message comprises m output data and wherein the cryptographic operation includes at least one round and the cryptographic operation specifies a substitution box for mapping input data into output data, including: transforming each of the m input data into n output data using n split substitution boxes, wherein the n split substitution boxes sum to the specified substitution box; and mixing and combining the m.times.n output data..
However, either singularly or in combination, Michiels et al. fail to anticipate or render obvious the claimed limitations of generation of a digital signature of the document from the determined first internal state (s1) and of the second internal state (s2) and further comprising executing said modular product with exponentiation of the predetermined constant (K) by application of a third white box implementation (WBs1) stored on the data-storage unit of the equipment.
7.	Therefore, claims 1 and 19 and the respective dependent claims 2-8, 10-18 and 20 are in condition for allowance.   
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        May 11, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436